          Case 5:19-cv-04916-DS Document 18 Filed 12/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SANDRA LEE REEDY                               :
          Plaintiff,                           :          CIVIL ACTION
                                               :
                                               :          NO. 19-4916
              v.                               :
                                               :
ANDREW M. SAUL1,                               :
Commissioner of Social Security,               :
             Defendant.                        :

                                           ORDER

       AND NOW, this 29th day of December, 2020, upon review of the brief in support of the

request for review filed by Plaintiff and Defendant’s response thereto (Docs. Nos. 15 & 16), as

well as the administrative record, and for the reasons set forth in the accompanying

Memorandum Opinion, it is hereby ORDERED that the final decision of the Commissioner

denying disability benefits to Plaintiff is AFFIRMED and Plaintiff’s Request for Review is

DENIED.

       The Clerk of the Court shall mark this case CLOSED for statistical purposes.


                                                   BY THE COURT:


                                                   /s/ David R. Strawbridge, USMJ
                                                   DAVID R. STRAWBRIDGE
                                                   UNITED STATES MAGISTRATE JUDGE




1
  Andrew Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d)(1) of the
Federal Rules of Civil Procedure, he is substituted for Nancy A. Berryhill as Defendant in this
suit.
